 


109 HR 3073 IH: Congressional Accountability for Judicial Activism Act of 2005
U.S. House of Representatives
2005-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3073 
IN THE HOUSE OF REPRESENTATIVES 
 
June 27, 2005 
Mr. Lewis of Kentucky introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To allow Congress to reverse the judgments of the United States Supreme Court. 
 
 
1.Short titleThis Act may be cited as the Congressional Accountability for Judicial Activism Act of 2005. 
2.Congressional reversal of supreme court judgmentsThe Congress may, if two thirds of each House agree, reverse a judgment of the United States Supreme Court— 
(1) if that judgment is handed down after the date of the enactment of this Act; and 
(2)to the extent that judgment concerns the constitutionality of an Act of Congress. 
3.ProcedureThe procedure for reversing a judgment under section 2 shall be, as near as may be and consistent with the authority of each House of Congress to adopt its own rules of proceeding, the same as that used for considering whether or not to override a veto of legislation by the President. 
4.Basis for enactmentThis Act is enacted pursuant to the power of Congress under article III, section 2, of the Constitution of the United States. 
 
